Citation Nr: 9919447	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-41 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder 
secondary to iridocyclitis of the left eye with cataract, no 
light perception and associated headaches.  

2.  Entitlement to a separate compensable evaluation for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1968 to February 
1969.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a April 1993 rating 
decision of the St. Petersburg, Florida Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for an ulcer disorder and for headaches 
secondary to the veteran's service-connected iridocyclitis of 
the left eye with cataract and no light perception.  A 
November 1993 rating decision, in pertinent part, 
recharacterized the veteran's service-connected eye disorder 
as iridocyclitis of the left eye with cataract, no light 
perception and associated headaches.  In February 1997, the 
Board remanded this appeal to the RO to obtain Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to contact Dr. Paul Philips and Dr. Jeffrey Hanson and invite 
them to express etiological opinions as to the veteran's 
claimed ulcer disorder.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

The veteran asserts on appeal that he is entitled to a 
separate compensable disability evaluation for headaches.  As 
noted pursuant to the February 1997 remand, in order to avoid 
piecemeal review of this claim, a decision on this matter is 
being deferred pending accomplishment of the additional 
development requested below.  The Board observes that the 
veteran also avers that he is entitled to service connection 
for an ulcer disorder secondary to his service-connected 
iridocyclitis of the left eye with cataract, no light 
perception and associated headaches.  In reviewing the 
record, the Board notes that the RO did not fully comply with 
the February 1997 remand instructions.  The February 1997 
remand requested that the RO contact Dr. Paul Phillips and 
Dr. Jeffrey Hansen and invite them to express an opinion, in 
writing, as to the etiology and approximate date of onset of 
the veteran's ulcer disorder to include whether such disorder 
was etiologically or causally related to or was aggravated by 
the veteran's service-connected left eye disorder.  As noted 
pursuant to the February 1997 remand, the veteran had 
reported in his June 1993 notice of disagreement, that such 
physicians had specifically stated to him that the medication 
he was taking for his service-connected left eye disorder had 
caused his ulcer disorder.  At that time, the veteran 
reported that Dr. Philips and Dr. Hansen "worked" at the 
Gainesville, Florida VA Medical Center and the Ophthalmology 
Clinic at the Shands Teaching Hospital.  

The Board observes that in April 1997, the RO requested that 
the veteran complete an authorization for pertinent clinical 
documentation from the Ophthalmology Clinic at the Shands 
Teaching Hospital.  In an April 1997 statement, the veteran's 
wife reported that Dr. Philips and "another physician" 
informed the veteran and herself that the medications the 
veteran was receiving to lower his eye pressures did, in 
fact, cause his ulcers.  The veteran's wife indicated that 
she "believed" that Dr. Philips was "now" in private 
practice.  An authorization signed by the veteran, as 
requested by the RO, was also submitted at that time.  The 
authorization listed the Gainesville, Florida VA Hospital and 
the veteran indicated that all "treatments" had been 
performed at such facility.  Additionally, the Board notes 
that in a January 1997 statement, the veteran again reported 
that VA physicians, specifically, Dr. Phillips, had told him 
that his medications for his eye disorder caused his ulcers.  
The Board notes that there is no indication in the record 
that the RO ever contacted either Dr. Philips or Dr. Hansen 
(at the Gainesville, Florida VA Medical Center, or any other 
facility) in regards to the etiological opinions requested 
pursuant to the February 1997 remand.  

Additionally, as noted pursuant to the February 1997 remand, 
a February 1997 VA gastrointestinal examination report 
related an impression of radiographic documentation of a 
duodenal ulcer.  At the time, the examiner noted that "oral 
Prednisone therapy can cause duodenal ulcers."  However, the 
examiner also commented that "to the best of [his] 
abilities, [he did] not believe that Prednisone therapy from 
eye drops aborb[ed] sufficiently to cause any ulcerative 
difficulties."  The examiner further remarked, however, that 
if the veteran used some nonsteroidal therapy for his chronic 
headaches on an intermittent basis, such medication could 
cause his duodenal ulcers to be exacerbated.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
the Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  Further, when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet.App. 213 (1992).  Also, in Allen 
v Brown, 7 Vet.App. 439 (1995), the Court held that where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  The Court held, in part, that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation".  Id at 448.  
Additionally, the Court has also held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  Talley v. Brown, 6 
Vet.App. 72, 74 (1993).  

The Board also notes that the Court recently issued a 
decision vacating and remanding a Board decision on the 
ground that the RO failed to follow the directives contained 
in the Board remand.  In concluding that a further remand was 
required, the Court noted the following regarding the VA 's 
failure to comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the RO's 
apparent failure to contact either Dr. Phillips or Dr. Hansen 
as requested pursuant to the February 1997 remand 
instructions, and in consideration of the Court's holdings in 
the cases noted above, specifically Talley and Stegall, the 
Board concludes that additional development of the record 
would be helpful in resolving the issues raised by the 
instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should take appropriate steps 
necessary to contact Dr. Paul Philips and 
Dr. Jeffrey Hansen (at the Gainesville, 
Florida VA Medical Center or at the 
appropriate facility, to include 
obtaining any necessary authorizations 
and notifying the veteran of the need to 
provide such authorizations) and invite 
them, given the reference by the veteran 
to their holding views supportive of his 
claim, to express an opinion, in writing, 
as to the etiology and approximate date 
of onset of the veteran's ulcer disorder 
to include whether such disorder is 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected iridocyclitis of the left eye 
with cataract, no light perception and 
associated headaches.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  An opinion 
is specifically requested as to the 
relationship, if any, between the 
medications the veteran received for his 
service-connected eye disorder and any 
diagnosed ulcer disorder.  If these 
matters cannot be medically determined 
without resort to mere conjecture this 
should be commented upon.  The physicians 
should be requested to provide supportive 
reasoning for any opinion expressed.  

3.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










